MURNAGHAN, Circuit Judge,
dissenting:
Before the decision in Hellenic Lines Ltd. v. Rhoditis, 398 U.S. 306, 90 S.Ct. 1731, 26 L.Ed.2d 252 (1970), the course which this case should have taken would have been simple enough. The plaintiff, customarily saddled with the burden of establishing a right to recovery, would have had to adduce *1398evidence sufficient to establish all the elements of a cause of action under the Jones Act, 46 U.S.C. § 688.1
The Rhoditis adjudication changed the scenario to a significant degree. In Rhoditis, it was established in a trial in federal district court, was affirmed by a court of appeals, and was impressed with the imprimatur of the Supreme Court, that Hellenic Lines Ltd. (“Hellenic”), the same party defendant in a Jones Act case as the defendant in the case sub judice, was an “employer” for purposes of the Jones Act. The voluminous evidence marshalled in the Rhoditis litigation showed that Hellenic had sufficient American contacts to bring its activities under the purview of the Act.
In my view the Rhoditis case should have been accorded presumptive collateral estoppel effect2 by the district court, and the burden was Hellenic’s to establish a change in circumstances since the Rhoditis litigation sufficient to relieve that adjudication of preclusive effect. By refusing to place that burden upon Hellenic and, instead, requiring the plaintiff, Dracos, to remake, if indeed not reinvent, the entire wheel, the majority has carried the concept of “changed circumstances” to an extreme that saps the collateral estoppel doctrine of its vitality. Cf. Scooper Dooper, Inc. v. *1399Kraftco Corp., 494 F.2d 840, 846 (3d Cir.1974) (“Rare would be the case in which counsel could not conjure up some factual element that had changed between adjudications.”).
I
Time can work changes, a fact noted by the majority and an observation as to which no reasonable mind could register dissent. The question to be resolved here, however, is whether the mere possibility of change — a truism — should be allowed to render meaningless a factual finding reached a dozen years before after full, fair and vigorous litigation which, at least as likely as not, is dispositive of the case currently before us. To that properly phrased question, I submit, there is but one answer.
A
I have stated the question in terms of a mere possibility of change because, as a careful reading of the majority opinion will reveal, that is precisely what confronts us here. The linchpin of the majority’s argument reads as follows:
The dynamic nature of the shipping industry, with its constantly changing economic climate and regularly changing fleets, ports, and operations, indicates a changing factual situation that may require the choice of American law ... one year but may not require the same choice some years later.
Ante, at 1397. The majority’s premise— that the shipping industry presents a constantly changing factual situation — is divined from nothing. No fact drawn from the record, no fact ascertainable by way of judicial notice, is summoned to set the shipping industry apart from the host of other industries implicated in litigation daily.
More importantly, the majority opinion, by abstracting the inquiry into one regarding an entire industry, fails to focus upon the relevant circumstances that are or are not so likely to change. It is not the entire shipping industry with which we primarily are concerned, but a specific business enterprise — Hellenic. Even less in the way of evidence suggests that Hellenic is a particularly volatile corporation subject to any change in circumstances that are pertinent here. Indeed, the evidence that we do have, along with the contentions of the parties here on appeal, is to the contrary. Of the circumstances established as pertinent by the Supreme Court in Rhoditis —i.e., the circumstances implicitly assumed to be rife for change in the majority opinion — particular consideration was paid to the fact that Hellenic’s owner was a lawful permanent resident alien of the United States who had attained such status 18 years before that litigation. Rhoditis, 398 U.S. at 309, 90 S.Ct. at 1734. The owner’s base of operations was New York, id. at 310, 90 S.Ct. at 1734, and the ship upon which the injury occurred was among several Hellenic ships “earning income from cargo originating or terminating here,” id. at 310, 90 S.Ct. at 1734. Confronted with those circumstances, the Rhoditis Court could “see no reason whatsoever to give the Jones Act a strained construction so that this alien owner, engaged in an extensive business operation in this country, may have an advantage over citizens engaged in the same business by allowing him to escape the obligations and responsibility of a Jones Act ‘employer.’” Id. 398 U.S. at 310, 90 S.Ct. at 1734.
As to those circumstances — the only circumstances that matter — what is there present in the record to support the proposition that change is anything more than a possibility? It is possible that, over the course of the twelve year period separating the Rhoditis decision and the present case, a change of ownership or a change in the owner’s base of operations might have occurred. Certainly, though, it cannot be disputed that it is as likely that no change has occurred (or that any change has strengthened the plaintiff’s case) as it is likely that change in fact has taken place which dictates a result different from that reached in Rhoditis.3
*1400It is a possibility that Hellenic’s fleet might no longer service the United States to the extent that it did in 1970. But we do know, from Hellenic’s own contentions, that its fleet still services the United States and that, in fact, Hellenic still operates regularly from a pier in New York. Knowing that much, it can only be concluded that change is no more likely than no change.
The case, then, involves but a truism: It is merely possible, but by no means more likely than not, that Hellenic’s circumstances have changed.
B
The question properly stated, the answer easily follows. Where it is just as likely as not that circumstances have remained the same, where evidence of changed circumstances as a matter of fact is most readily available to the party against whom a prior judgment is asserted as collateral estoppel, and where there can be no question that the prior judgment was the product of a full, fair, and vigorous litigation, that prior judgment should be accorded presumptive collateral estoppel effect. The plaintiff was entitled to assert the Rhoditis decision and thus establish a prima facie case that Hellenic is a Jones Act “employer.” The burden, then, properly shifted to Hellenic to come forth with facts pertinent to a real, and not hypothesized, change in circumstances sufficient to relieve the Rhoditis decision of preclusive effect. That Hellenic has not done.
Precisely such an approach is recommended by § 27 of the Restatement (Second) of Judgments, which, in pertinent part,4 provides:
When an issue of fact or law is actually litigated and determined by a valid and final judgment, and the determination is essential to the judgment, the determination is conclusive in a subsequent action . . . whether on the same or a different claim.
The Restatement’s drafters foresaw the difficulties that might arise due to a change in circumstances, and addressed the issue in comment c of § 27. Consistent with those scholars who have given the matter careful thought, e.g., 18 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4417, at 159-69 (1981), the drafters of the Restatement advocated a flexible approach to the problem of time and the probable changes it will work. Under their view, a prior adjudication should be given no effect only when “the bearing of the first determination is so marginal because of the separation in time and other factors negating any similarity.’’ § 27, comment c (emphasis supplied). Where some time has passed, but not so much time that the first determination can rationally be deemed impertinent — our case — the Restatement places the burden upon the party opposing the application of collateral estoppel to show that change has in fact occurred:
[I]n the absence of a showing of changed circumstances, a determination that, for *1401example, a person was disabled, or a nonresident of the state, in one year will be preclusive with respect to the next as well. In other instances the burden of showing changed or different circumstances should be placed on the party against whom the prior judgment is asserted.
§ 27, comment c.
The Restatement, of course, binds no one. But it is persuasive. Good sense should control and the policy advocated in § 27 makes eminently good sense. There is a public interest in reducing needless litigation in our crowded and heavily pressed courts of the same question time and again, absent some real reason to believe that time has, indeed, brought change. The case against repetitive litigation is stronger where, as here, the necessary evidence is not easily available to the party seeking to invoke the prior litigation but readily at hand to the party who would urge a change of circumstances. Hellenic knows best what Hellenic does; if indeed Hellenic’s circumstances have changed since 1970, then it is Hellenic who is best situated to demonstrate that fact.
Integral to collateral estoppel policy, as well, is the public interest in affording a party its day in court; the jurisprudence of due process does not permit otherwise. Placing the burden on Hellenic to establish some change in its circumstances, however, is just such an offer of a day in court. Whatever hardship the placing of such a burden upon Hellenic might produce is, I submit, negligible and, in any event, outweighed by the hardships that otherwise must be endured by the judicial system and parties such as the plaintiff here who should reasonably be able to rely as meaningful upon a valid and final judgment in an earlier case where the very same question was litigated.
II
The district court, I conclude, abused its discretion in refusing to give any weight to the Rhoditis judgment, a determination which, absent proof of a change in Hellenic’s circumstances, would have established the applicability of the Jones Act and necessitated a denial of defendant’s motion for judgment n.o.v. And because there is absolutely no evidence in the record pointing to a change in circumstances, the judgment n.o.v. obviously must be reversed.
Rather than reinstating the jury’s verdict for the plaintiff, however, we should remand the case for a new trial only on the issue of the applicability of the Jones Act— i.e., on the issue of Hellenic’s American contacts. That disposition is required because Hellenic, relying upon the trial judge’s ruling that the Rhoditis decision was of no use to the plaintiff, consequently offered no proof of any changed circumstances it might have had available.
Hellenic is entitled to its day in court on that matter, and a new trial restricted to the “contacts” question serves that end. At that trial, the plaintiff would be entitled to assert the Rhoditis decision to establish prima facie that Hellenic is a Jones Act “employer” with the requisite American contacts. Absent production of sufficient evidence to the contrary by Hellenic, judgment would be entered for the plaintiff on the verdict returned by the jury. Should Hellenic sustain its burden on the “contacts” question by showing a relevant change in circumstances, the Rhoditis decision would then have no bearing on the case here. In that event, unless plaintiff succeeds in proving anew American contacts sufficient to make Hellenic a Jones Act “employer” on the date the injury occurred, judgment for the defendant notwithstanding the verdict would be appropriate.

. Those ingredients include not only proof of the requisite wrongful conduct, but also proof of American contacts sufficient to establish the applicability of the Jones Act to the defendant, Hellenic Lines Ltd. While the appellee and the district judge have referred to the issue of Hellenic’s American contacts as one going to the subject matter jurisdiction of the district court, it seems more proper to recognize the issue as relating to the existence vei non of a cause of action. As would be the case with any statutory cause of action, a failure to establish that the statute applies to the set of facts presented would lead to a judgment on the merits against the plaintiff, and not to a dismissal for lack of subject matter jurisdiction. See, e.g., Romero v. International Terminal Operating Co., 358 U.S. 354, 357 n. 4, 359, 381, 382 n. 53, 385, 79 S.Ct. 468, 472 n. 4, 473, 485, 485 n. 53, 487, 3 L.Ed.2d 769 (1959).
“As frequently happens where jurisdiction depends on subject matter, the question whether jurisdiction exists has been confused with the question whether the complaint states a cause of action.” Id. at 359, 79 S.Ct. at 473. The Supreme Court’s decision in Beil v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939 (1946), serves as the guide that will lead us out of the confusion. A well-pleaded complaint that arguably states a cause of action satisfies the subject matter jurisdiction requirement; upon further proof and consideration of the law, the cause of action might fail on its merits, but all the while subject matter jurisdiction remains undisturbed.
A parallel to the Sherman Act highlights the difference between subject matter jurisdiction and the cause of action itself. Read at face value, the Sherman Act condemns “[ejvery contract ... in restraint of trade,” 15 U.S.C. § 1; the Jones Act makes liable any “defendant employer” in a suit brought by “[ajny seaman”, 46 U.S.C. § 688. But just as an understanding of the Sherman Act’s legal and policy heritage compels a conclusion that Congress did not really intend to proscribe “every” contract that restrains trade, e.g., Standard Oil Co. v. United States, 221 U.S. 1, 31 S.Ct. 502, 55 L.Ed. 619 (1911); United States v. Joint-Traffic Assn., 171 U.S. 505, 19 S.Ct. 25, 43 L.Ed. 259 (1898), an understanding of the backdrop of the Jones Act compels a similar conclusion that not every “defendant employer” truly was intended to be governed by the Act’s proscriptions. The common law doctrine of “ancillary restraints,” for instance, early was seen as a limitation on the plain and widereaching language of the Sherman Act, e.g., United States v. Addyston Pipe & Steel Co., 85 F. 271 (6th Cir.1898), aff’d, 175 U.S. 211, 20 S.Ct. 96, 44 L.Ed. 136 (1899); the words of the Sherman Act, accordingly, had to be treated as terms of art. Similarly, longstanding principles of international comity and the traditions of admiralty practice inform and limit the plain, widereaching language of the Jones Act, rendering the words of that Act terms of art as well. Hellenic Lines Ltd. v. Rhoditis, 398 U.S. 306, 314-15, 90 S.Ct. 1731, 1736-37, 26 L.Ed.2d 252 (1970) (Harlan, J„ dissenting). An antitrust plaintiff who fails to establish that the contract he or she challenges is among those special contracts condemned by the Sherman Act plainly will suffer an unfavorable judgment on the merits. E.g., Packard Motor Car Co. v. Webster Motor Car Co., 243 F.2d 418 (D.C.Cir.1957), cert. denied, 355 U.S. 822, 78 S.Ct. 29, 2 L.Ed.2d 38 (1957). So, too, should a Jones Act plaintiff lose on the merits, rather than see the case dismissed for want of jurisdiction, whenever he or she fails to establish that the employer he or she sues is among those special “defendant employerjsj” subject to the Act.


. We need not, for present purposes, investigate to what extent “presumptive collateral estoppel” differs from, or merely is contained within, the concept of a failure to meet the burden of proving the opposite.


. Hellenic contends that the owner in fact has died. Brief for Appellee 25. The plaintiff con*1400tends that the death of the owner is irrelevant because his death did not occur until after her cause of action accrued. Reply Brief for Appellant 7. The record, however, is silent. Lacking evidence, we can only surmise that pertinent change is no more likely than irrelevant change. There is no evidence bearing on who the successor owner or owners were, or what were their citizenships and residences.
The record, it is fair to say, is in a state of great uncertainty surrounding the entire matter. That further demonstrates the speculative nature of change supposed to exist on the mere basis of the passage of twelve years. Who bears the burdens associated with the speculative nature of time and the changes it brings is, as shall be seen, the critical matter we should address in a principled fashion.


. Omitted from the quotation of the Restatement’s text is its qualification that the subsequent action be one “between the parties” to the first litigation asserted to be preclusive. The requirement of mutuality, of course, has fallen by the wayside, e.g., Parklane Hosiery Co. v. Shore, 439 U.S. 322, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979), as the drafters of the Restatement recommended, Restatement (Second) of Judgments § 29. Section 29 makes pellucidly clear that the existence vei non of a mutuality requirement has absolutely no bearing on the issue presented here, one involving only a question of possible change in factual circumstances as time has gone by.